Citation Nr: 1550014	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  07-20 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.
 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from December 1969 to December 1972.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Veteran testified at an RO formal hearing in April 2007.  A transcript of that proceeding has been associated with the Veteran's claims file. 

This claim was previously remanded in March 2010, July 2013, and June 2014 for further development.  The June 2014 Board remand directed that the Veteran be afforded an examination for his bilateral foot condition.  Following that examination, the RO awarded service connection in January 2015 for bilateral corns.  As this issue is not the only bilateral foot condition on appeal, the Veteran's claim is still in appellate status.  


REMAND

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Regrettably, another remand is necessary is warranted for further evidentiary development.  

Initially, the Board notes there may be relevant records in the possession of the Social Security Administration (SSA) that have not yet been associated with the claims file.  Of record is a letter dated in February 1999 in which the SSA informed the Veteran that he did not qualify for disability benefits for back, feet, and hand problems.  On remand, the AOJ must attempt to obtain any relevant records associated with any claim for disability benefits administered by the SSA and associate any obtained records with the claims file.

Next, a remand is necessary in order to obtain a medical opinion that adequately addresses the Veteran's claim.  There are numerous foot diagnoses during the claim and appeal period.  In the August 2007 VA examination, the Veteran was diagnosed with plantar warts.  In a March 2011 VA examination, the examiner provided a detailed examination and concluded that the Veteran had residuals of bilateral frostbite.  The March 2011 VA examiner also diagnosed the Veteran with bilateral hammer toes, calluses, fungus infection, and onychomycosis.  A sensory examination revealed peripheral nerve damage that caused dysesthesias in the Veteran's toes.  The examiner's medical opinion, which was a favorable nexus opinion, implicitly acknowledged that at least some of the Veteran's foot conditions were recurrent.  The VA examiner at the time of the October 2014 VA examination opined that the Veteran did not show signs of residuals of frostbite in his feet during that examination.  He also did not find evidence of any fungal infection.  Because of this, the examiner provided a negative nexus opinion, rationalizing that a review of the Veteran's record, a clinical interview, physical examination of the Veteran, as well as the examiner's own expertise, supported the examiner's conclusion.

The Board finds this most recent opinion problematic, as it fails to account for the seemingly recurrent nature of the Veteran's foot conditions.  Additionally, the October 2014 examiner did not provide an adequate rationale, as he cited to his review of the records and his own medical expertise as the reasons for the validity of his opinion.  These do not amount to a rationale upon which the Board may base a decision.  Last, the Veteran was diagnosed with hammer toes bilaterally in the March 2011 examination.  In his April 2007 RO hearing, the Veteran testified that it feels like the bones in his toes are hurting whenever he walks.  The Board is aware that the October 2014 examiner noted no hammer toes in his examination.  As this finding contradicts the competent March 2011 VA examination findings, efforts must be taken to reconcile the two examination reports on remand.  

In conclusion, a new remand is necessary to obtain an adequate opinion that addresses these issues.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant administrative and medical records associated with any claim by the Veteran for disability benefits from the SSA regardless of whether the claim was granted. Associate any obtained records with the claims file. If no records are obtained, obtain a negative reply and associate such reply with the claims file.

2.  Ensure that the Veteran is scheduled for appropriate VA examination for his bilateral foot disability claim.  If possible, arrange for the examination to be conducted by an examiner who has not previously examined the Veteran.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  

The examiner should identify any and all foot disorders the Veteran has had at any time since he filed his claim in November 2005, to include pes planus, hammer toes, cellulitis, residuals of frostbite, calluses, and plantar warts.  The examiner is asked to review the March 2011 and October 2014 VA examinations and to reconcile their diagnoses.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed foot disorder had onset during the Veteran's active service or was caused by his active service.  In rendering his opinion, the examiner should consider the Veteran's competent lay statements regarding symptoms felt during his active service.  

3.  Thereafter, the claim should be re-adjudicated.  If the benefits sought remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  The case should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




